Per Curiam,
We think the offers of evidence referred to in the first and fourth specifications were properly rejected. The test of surrounding property was not the test required by the lease. It does not follow that because there was no oil on adjoining property, oil might not have been struck on this large tract.
The offer to show authority from the plaintiff to Getzendanner to release the appellants did not go far enough, and the court below was right in rejecting it. Neither was it competent to show an abandonment of the property under the terms of the lease.
Nor was it competent to show that a number of persons had misunderstood some of the earlier decisions of this court. See third specification.
Nor do we agree with the appellants’ construction of the word “ retained ” as contained in the lease. We think it refers to the right to operate for oil on the premises. This right the appellants “ retained ” so long as they failed to make a formal surrender.
Judgment affirmed.